Title: From Thomas Jefferson to Meriwether Lewis, 4 June 1807
From: Jefferson, Thomas
To: Lewis, Meriwether


                        
                            Dear Sir
                            
                            Washington June 4. 07.
                        
                        The seeds & other light articles which you entrusted to me for your friends in Albemarle were safely
                            delivered. your mother returned from Georgia in good health a little before I left Monticello. the horns, which I could
                            not take on with me, were packed in one of 25. boxes, barrels &c., which I sent round by water. the vessel was
                            stranded, and every thing lost which water could injure. the others I am told are saved, & consequently the horns. they
                            have not yet however got to Richmond.—I brought with me from Monticello mr Randolph’s & my daughter’s watches, which I
                            have forwarded on to mr Voight, being too valuable to be trusted to a common hand. it is important I should recieve these
                            & my own before I leave this in July for Monticello. mr Gallatin will be in Philadelphia on his return to this place 3.
                            weeks hence. mr Briggs will be returning from there in about the same time. each of them have promised to bring one watch
                            if ready, and by yourself I shall hope for the 3d., and trust that Mr. Voight will be so obliging as to have them ready,
                            it being difficult to get good opportunities of conveying a watch safely from Philadelphia to this place. mr Randolph has
                            perfectly recovered his health, & all your friends in Albemarle were well. according to mr Cole’s account we have the
                            hope of seeing you here to the 4th. of July. Accept my friendly salutations & assurances of constant affection
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    